Citation Nr: 0622328	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  96-25 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable initial rating for 
hypertensive heart disease prior to August 11, 1999. 

2.  Entitlement to an increased initial rating for 
hypertensive heart disease, rated as 60 percent disabling 
effective August 11, 1999. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to December 
1994. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and a non-compensable rating for 
hypertensive heart disease.  In July 2002, the RO granted an 
increased initial rating of 60 percent effective August 11, 
1999.

The Board remanded the claims in May 1998, June 1999, May 
2000, November 2003, and November 2005, and they are now 
before the Board for adjudication. 


FINDINGS OF FACT

1.  Prior to August 11, 1999, the veteran had hypertensive 
heart disease manifested by an abnormal echocardiogram that 
showed a septal infarct but with no indications of 
cardiomegaly, no diastolic hypertension of 100 mm Hg or more, 
and no dyspnea on exertion. 

2.  Subsequent to August 11, 1999, the veteran's hypertensive 
heart disease was manifested by occasional dizziness and mild 
dyspnea on exertion, a lowest measured ventricular ejection 
fraction of 42 percent, and left ventricle enlargement but 
with no diastolic hypertension of 100 mm Hg or more and no 
episodes of congestive heart failure.  The lowest assigned 
metabolic equivalent (MET) was 5. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hypertensive heart disease prior to August 11, 1999 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 
4.2, 4.3, 4.6, 4.7. 4.10, 4.104, Diagnostic Code (DC) 7007 
(1997); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7. 4.10, 4.104, DC 
7007 (2005).   

2.  The criteria for an increased rating greater than 60 
percent for hypertensive heart disease on and after August 
11, 1999 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, 4.2, 4.3, 4.6, 4.7. 4.10, 4.104, DC 7007 (1997); 
38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7. 4.10, 4.104, DC 7007 
(2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO and VA Appeals Management Center (AMC) sent 
correspondence in July 2001, March 2004, August 2002, and 
November 2005; rating decisions in September 1995 and July 
2002; a statement of the case in December 1995; and 
supplemental statements of the case in November 1997, 
September 1999, and March 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran seeks increased initial ratings because he feels 
that his hypertensive heart disease is more serious than 
rated before and after August 11, 1999. 

The Board remanded the claims on several occasions for proper 
notice of the evidentiary requirements necessary to 
substantiate the claims, additional medical records, and 
examinations to resolve conflicting assessments and to afford 
the veteran of the most favorable rating following a change 
to the applicable regulations. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1. (2005).  Separate diagnostic codes identify 
the various disabilities. When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

The Board notes that during the pendency of this appeal, the 
regulations relating to heart disabilities were amended 
effective January 12, 1998.  See 62 Fed. Reg. 65,207 
(December 11, 1997).  When a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, 
rating agencies must first determine whether the statute or 
regulation identifies the type of claims to which it applies.  
If the statute or regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  Generally, a statute or regulation 
would have a disfavored retroactive effect if it attaches new 
legal consequences to events completed before its enactment 
or extinguishes rights that previously accrued.  If applying 
the new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-03 (November 19, 2003), 69 Fed. Reg. 25,179 (May 
5, 2004); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to January 12, 1998, hypertensive heart disease 
warranted the lowest compensable rating of 30 percent if 
there was definite enlargement of the heart, sustained 
diastolic hypertension of 100 mm Hg or more, or moderate 
dyspnea on exertion.  The next higher rating of 60 percent 
was warranted if there was marked enlargement of the heart 
confirmed by X-ray or the apex beat beyond midclavicular 
line, sustained diastolic hypertension of 120 mm Hg, dyspnea 
on exertion, or more than light labor was precluded.  A 
rating of 100 percent was warranted if there were definite 
signs of congestive heart failure where more than sedentary 
employment is precluded.  38 C.F.R. § 4.104, DC 7007 (1997).

Effective January 12, 1998, hypertensive heart disease 
warrants a 10 percent rating where a workload of greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or if continuous 
medication is required.  A 30 percent rating is warranted 
where a workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is assigned where more than one acute episode of 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricle dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating may be assigned when there is 
evidence of chronic congestive heart failure, or; a workload 
of 3 METs of less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricle dysfunction with an 
ejection fraction of less than 30.  38 C.F.R. § 4.104, DC 
7007 (2005). 

The veteran was diagnosed with borderline cardiomegaly 
(enlargement of the heart) in a November 1994 military 
retirement physical examination.  An echocardiogram also 
showed a septal infarct of unknown age.  The examiner noted 
that the veteran was completely asymptomatic.  The veteran 
stated that he received routine care as a military retiree 
from the Fox Army Hospital at Redstone Arsenal, Alabama.  
Records were obtained for treatment from April 1996 to March 
1999 but none showed any care for heart related problems. 

In February 1995, a VA examiner noted the septal infarct from 
military echocardiogram and also stated that the veteran had 
no symptoms of heart disease.  A concurrent X-ray showed 
normal heart size. 

In August 1999, a VA examiner noted again that the veteran 
had no current ischemia and had unlimited exercise tolerance.  
The veteran denied any dyspnea, chest pain, palpitations, or 
syncope, but did experience dizziness on overexertion. 
However, the examiner noted that the point of maximal impulse 
was not palpable, and X-rays showed that the veteran's heart 
was at the upper limits of normal size with indications of 
mild pulmonary venous hypertension.  A subsequent 
echocardiogram showed mild left ventricular enlargement and 
an ejection fraction of 42 percent.  No MET was measured or 
estimated. 

In January 2002, another echocardiogram showed a mildly 
enlarged left ventricle with an ejection fraction of 53 
percent.  The right ventricle size and function were normal. 
In May 2002, a VA examiner noted these results but concluded 
that the veteran's cardiomegaly was in remission and that he 
was doing quite well.  However, he also noted, "METs level 
rated as 5."  It is not clear whether this level was 
measured or estimated. 

In May 2005, a VA examiner again diagnosed cardiomegaly with 
an abnormal echocardiogram suggestive of previous septal 
infarct.  He noted that the veteran experienced heart 
palpitations with exercise, but that the palpitations quickly 
resolved with rest.  The veteran did not experience syncope, 
chest pain, or dizziness.  The veteran reported that his 
symptoms were unchanged over the last five years.  He took no 
medication and had no invasive heart procedures.  The veteran 
did not appear for a graded exercise test.  However, the 
examiner estimated the veteran's MET as 10 based on his 
described level of physical activity. 

The Board concludes that prior to August 11, 1999, the 
veteran's heart disability does not warrant a compensable 
rating under the old standard.  The veteran did not have 
definite heart enlargement.  His retirement physical noted 
borderline cardiomegaly but a VA X-ray three months later 
showed a normal size heart.  The veteran did not have 
sustained diastolic hypertension of 100 mm Hg or greater and 
did not display moderate dyspnea on exertion.   Both 
examinations noted that the veteran had no symptoms of heart 
disease and records of routine care showed no medication or 
other treatment.  The lowest compensable rating under the new 
standard requires a measurement of MET which was not made 
during this period.  However, the next higher rating of 30 
percent is not warranted because there was no clear evidence 
of cardiac hypertrophy or dilation because the retirement 
physical was borderline and the VA examination showed a 
normal heart.  If a graded exercise test had been performed, 
the new standard may have had a favored effect depending on 
the result.  However, the effective date for increased rating 
must be date of the factually ascertainable increase.  
38 U.S.C.A. § 5110 (b) (2); see also 38 C.F.R. § 3.400 (o) 
(2); VAOPGCPREC 12-98 (Sept. 23, 1998), 63 Fed. Reg. 56,704 
(Oct. 22, 1998).  Therefore, neither the old or new standard 
justifies a compensable rating. 

The Board further concludes that a rating greater than 60 
percent is not as of August 11, 1999.  Under the old 
standard, a rating greater than 60 percent is not warranted 
because there were no definite symptoms of congestive heart 
failure, and the veteran was able to perform more than 
strictly sedentary activities.  Although no graded exercise 
test was conducted, an examiner ordered an electrocardiogram 
on this date that showed a left ventricular ejection fraction 
of 42 percent and established entitlement to the higher 
rating of 60 percent.  A higher rating than 60 percent under 
the new standard is not warranted because there was no 
evidence of chronic heart failure and the ejection fraction 
was not less than 30.  The January 2002 MET of 5 also does 
not warrant a higher rating since it was not less than 3.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertensive heart disease did not warrant a 
compensable rating prior to August 11, 1999, and does not 
warrant a rating greater than 60 percent after August 11, 
1999 under either old or new versions of 38 C.F.R. § 4.104, 
DC 7007.  As the preponderance of evidence is against this 
claim, the "benefit of the doubt" rule is not for 
application, and the claim must be denied.   See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

A compensable initial rating for hypertensive heart disease 
prior to August 11, 1999 is denied. 

An increased initial rating greater than 60 percent after 
August 11, 1999 is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


